Case 0:21-cr-60067-AHS Document 42 Entered on FLSD Docket 08/13/2021 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 0:21-cr-60067-AHS

  UNITED STATES OF AMERICA
                  Plaintiff,
  v.
  PAUL NICHOLAS MILLER,
                  Defendant.
  _________________________________/


         MOTION FOR DOWNWARD VARIANCE AND SENTENCING MEMORANDUM


          Mr. Miller is to be sentenced following his plea of guilty to possession of a firearm by a

  convicted felon in violation of Title 18 U.S.C. Section 922(g)(1)(a) Count I, possession of ammunition by

  a convicted felon in violation of Title 18, U.S.C. Section 922(g)(1)(a) (Count II), and possession of an

  unregistered firearm in violation of Title 18 U.S.C. Section 5861(d) (Count III). We respectfully request,

  the Court sentence Mr. Miller to a reasonable sentence of 36 months or less which reflects a reasonable

  downward variance from the low end of his advisory sentencing guideline range. In the PSR, The U.S.

  Probation Office finds that Mr. Miller’s sentencing range is 37 to 46 months (see paragraph 83 PSR). We

  respectfully submit that a sentence below Mr. Miller’s advisory sentencing range would be sufficient but

  not greater than necessary to accomplish all the purposes of sentencing in light of Mr. Miller’s personal

  history and characteristics, including the fact that Mr. Miller was apparently radicalized by outside

  influences leading him to believe he needed the weapons he possessed for self defense purposes.


          Moreover, Mr. Miller’s father is suffering from a myriad of poor health conditions – his mother

  has been diagnosed with glioblastoma (an aggressive type of brain cancer) (see paragraph 45 PSR) and

  his father has recently suffered a heart attack. A reasonable sentence would allow Paul Miller to assist his

  sick parents considering their physical problems. Finally, Mr. Miller had suffered ongoing pain as a result




                                                       1
Case 0:21-cr-60067-AHS Document 42 Entered on FLSD Docket 08/13/2021 Page 2 of 7



  of an automobile accident and in ring injuries which ended his kick boxing career, necessitating choices

  which could have contributed to his need to appear online in order to earn a living.


                                           PERSONAL BACKGROUND


          Mr. Miller’s personal and family data is set forth on pages 13 through 14 of the PSR (see

  paragraphs 42-48) Suffice it to say that Mr. Miller’s career choices were limited by an accident he

  suffered in 2015 ending his championship kickboxing career (Plaintiff 50,53 PSR)


                                                   THE OFFENSE


          Mr. Miller pled guilty to three gun related offenses. The facts surrounding this misconduct are set

  forth in paragraphs 6 through 14 of the PSR. These offenses in part were motivated by Mr. Miller’s

  sincere belief that he needed these weapons for self-defense purposes since he and his family had received

  death threats as a result of his decision to be employed as an independent journalist (see paragraph 12

  PSR).


          Whether viewing Mr. Miller’s conduct as rightly or wrongly justified, Mr. Miller was radicalized

  as a result of right wing media reports and personal experiences which led to his actions in this case

  concerning his possession of weapons for self-defense purposes. The defense will seek to admit an

  audio/video exhibit at the time of sentencing explaining the reasons of the defendant’s actions.


                                      THE PRE-SENTENCE REPORT (PSR)


          The US Probation Office found that Mr. Miller’s Guidelines imprisonment range was 37 to 46

  months, based upon a total offense level of 21 and a criminal History Category of I (see paragraph 83

  PSR).




                                                       2
Case 0:21-cr-60067-AHS Document 42 Entered on FLSD Docket 08/13/2021 Page 3 of 7



                        MR. MILLER’S SENTENCING GUIDELINES CALCULATIONS


  As set forth in Mr. Miller’s objections, we agree with the US Probation Officer’s sentencing guidelines

  calculation except that we believe Mr. Miller’s ultimate sentence should not be based upon the

  information set forth in paragraphs 62 through 66 of the PSR.


                                                LETTERS

          Attached here as composite Exhibit A are letter(s) received from Mr. Miller’s family

  members, which we ask the Court to review in order to gain a more complete understanding of

  Mr. Miller’s history and characteristics.

                                SENTENCING UNDER SECTION 3553

          The Court is required to impose a sentence that is "sufficient but not greater than

   necessary" to achieve, the purposes of sentencing set forth in Title 18, USC§ 3553 (a) (2).

   Thus, a Sentencing Court is to impose the shortest sentence that achieves the purposes of

   sentencing.

          In determining a sentence, the Court shall consider the factors set forth in section 3553

   (a) including:

              1. The nature and circumstances of the offense and the history and characteristics

                    of the defendant.

              2. The need for the sentence imposed:

                     a. To reflect the seriousness of the offense, to promote respect for the law, and

                         to provide just punishment for the offense.

                     b. To afford adequate deterrence to criminal conduct.

                     c. To protect the public from further crimes of the defendant a n d



                                                      3
Case 0:21-cr-60067-AHS Document 42 Entered on FLSD Docket 08/13/2021 Page 4 of 7




                  d. To provide the defendant w i t h needed educational a n d vocational

                      training, medical care, or other correctional treatment in the most

                      effective manner.

          We respectfully submit that a sentence of 36 months or less would be sufficient to

   accomplish all of these above factors, based upon Mr. Miller's personal history and

   characteristics, including his believed justifications for possessing firearms were necessary for

   self-defense purposes.


                            THE NATURE OF THE CIRCUMSTANCES


  We do not mean to minimize the seriousness of the offense to which Mr. Miller pled guilty.

  But in view of Mr. Miller’s unfortunate radicalization, he believed that the possession of these

  firearms was necessary for self-defense purposes. Mr. Miller does not in any way justify his

  actions, but underlying his misdeeds was his personal belief based on death threats he and his

  family received that he needed weapons to defend himself and his family.


                THE HISTORY AND CHARACTERISTICS OF DEFENDANT


         Mr. Miller offense characteristics are set forth in paragraphs 32 through 48 of the PSR.

         The Court should note that the defendant’s convictions occurred many years ago most of

  which occurred when he was a teenager.

         The defendant’s family’s physical conditions are precarious. His mother is suffering from

  a brain tumor and his father from the aftermath of a heart attack.




                                                   4
Case 0:21-cr-60067-AHS Document 42 Entered on FLSD Docket 08/13/2021 Page 5 of 7




        THE NEED FOR THE SENTENCE IMPOSED TO REFLECT THE
    SERIOUSNESS OF THE OFFENSE, TO PROMOTE RESPECT FOR THE
   LAW, TO PROVIDE JUST PUNISHMENT FOR THE OFFENSE, TO AFFORD
    ADAOUATE DEFERENCE TO CRIMINAL CONDUCT AND TO PROTECT
        THE PUBLIC FROM FURTHER CRIMES OF THE DEFENDANT
         A sentence of 36 months or less given the defendant’s family’s medical problems

  described above would be sufficient. The Court should also consider the underlying reasons for

  the defendant’s actions.

         Clearly, there must be some form of punishment imposed by the Court, but given the

  factors set forth above, as well as the defendant's family’s health and psychological concerns, a

  sentence of 36 months or less would be sufficient.

                                              CONCLUSION

         For the foregoing reasons we respectfully submit that a downward variance, to 36

  months or less would result in a sentence that is "sufficient but not greater than necessary" to

  accomplish the statutory purpose of sentencing.

    August 13, 2021.

                                                 Respectfully submitted,

                                                 Michael B. Cohen
                                                 Michael B. Cohen, Esq.
                                                 Florida Bar No: 210196
                                                 6400 North Andrews Ave., Ste 505
                                                 Fort Lauderdale, Florida 33309
                                                 Ph (954) 928-0059
                                                 Email: micheal@mcohenlaw.com
                                                 Email: eservice@mcohenlaw.com
                                                 Respectfully submitted,




                                                  5
Case 0:21-cr-60067-AHS Document 42 Entered on FLSD Docket 08/13/2021 Page 6 of 7




                   EXHIBIT A
Case 0:21-cr-60067-AHS Document 42 Entered on FLSD Docket 08/13/2021 Page 7 of 7
